ALEXANDER, Justice.
This action was brought in the district court of Harris county to recover the possession of a leasehold estate in 64 acres of land in Chambers county. At the conclusion of the evidence, the court gave an instructed verdict for the defendant. The plaintiffs sued out this writ of error.
The brief filed by the plaintiffs in error contains neither assignments of error nor propositions upon which the case should be reversed. We are therefore limited in our consideration to a determination of whether or not there is any fundamental error. 3 Tex. Jur. 812; Roberson v. Hughes (Tex. Com. App.) 231 S. W. 734; W. T. Waggoner Estate v. Sigler Oil Co. (Tex. Com. App.) 284 S. W. 921.
We have examined the record very carefully, and fail to find any fundamental error. The judgment of the trial court is therefore affirmed.